Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 1 of 15   PageID #: 380



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )           CR. NO. 18-00085 SOM
                              )
          Plaintiff,          )           ORDER GRANTING DEFENDANT’S
                              )           EMERGENCY MOTION FOR
                              )           COMPASSIONATE RELEASE
                              )
     vs.                      )
                              )
JOSEPH KAMAKA,                )
                              )
          Defendant.          )
                              )
_____________________________ )

             ORDER GRANTING DEFENDANT’S EMERGENCY MOTION
                       FOR COMPASSIONATE RELEASE

I.          INTRODUCTION.

            In late 2019, Defendant Joesph Kamaka was sentenced to

twelve months and a day in prison on one count of theft of public

money in violation of 18 U.S.C. § 641.         He is scheduled to be

released from USP Lompoc on December 3, 2020.          He now argues

that, given the COVID-19 pandemic, this court should release him

early under 18 U.S.C. § 3582(c)(1)(A) and, as a condition of his

release, place him on home confinement for the duration of his

sentence.    Kamaka, who is 49 years old, suffers from

hypertension, which he says puts him at risk if he contracts the

virus.   The circumstance that the court finds most critical here

is the absence of evidence in the record establishing that

officials at USP Lompoc are adequately protecting Kamaka.             To the

contrary, USP Lompoc has a high rate of active COVID-19

infections, the dormitory setting in which Kamaka lives invites
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 2 of 15   PageID #: 381



the further spread of the coronavirus, and the Bureau of Prisons

has failed to show that it is taking the steps necessary to

protect vulnerable inmates like Kamaka.         This court finds that

extraordinary and compelling circumstances justify Kamaka’s

release.

II.         BACKGROUND.

            Kamaka entered a guilty plea to having violated 18

U.S.C. § 641.     Specifically, he admitted that, between 2011 and

2018, he received Social Security Disability Insurance payments

from the Social Security Administration by falsely stating that

he was too disabled to work.       In fact, during that time period,

Kamaka was the Chief Executive Officer of No Ka Oi Guard

Services, LLC.     He concealed his employment by having No Ka Oi

pay his son, who then deposited the funds into Kamaka’s bank

account.    ECF No. 53.

            This court sentenced Kamaka to twelve months and a day

in prison.    He has been in custody at USP Lompoc in California

since January 27, 2020, and, with anticipated “good time”

credits, is scheduled to be released on December 3, 2020.             As of

the date of this order, he has been in custody for a little less

than four months.

            Kamaka is 49 years old and suffers from hypertension,

which he contends will increase his increase his risk of

complications if he contracts COVID-19.         His original moving



                                     2
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 3 of 15   PageID #: 382



papers, filed when he was proceeding pro se, also mentioned sleep

apnea.   Although a supplemental memorandum filed after this court

appointed the Federal Public Defender’s Office to represent him

did not raise sleep apnea as an issue, the court notes that

sealed Exhibit G, ECF No. 50, Page ID # 317, confirms what Kamaka

had asserted in that regard.

            No one denies that the coronavirus is highly active at

USP Lompoc.    Kamaka asks this court to grant his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) and to

reduce his sentence to time served.

III.        ANALYSIS.

            Kamaka’s compassionate release request is governed by

18 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission

                                     3
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 4 of 15   PageID #: 383




In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with

the Sentencing Commission’s policy statements.

            As to exhaustion, on April 4, 2020, Kamaka submitted an

administrative compassionate release request to the warden of his

prison.    ECF No. 45-5, PageID # 248.      Because he filed this

motion on May 8, 2020, more than 30 days after submitting his

request to the warden, he has satisfied the time-lapse

requirement of 18 U.S.C. § 3582(c)(1)(A).         The Government is not

contesting Kamaka’s satisfaction of the exhaustion requirement.

            This court therefore turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.      In enacting § 3582(c)(1)(A), Congress did

not attempt to define “extraordinary and compelling.”            United

States v. Marks, 2020 WL 1908911, at *4 (W.D.N.Y. Apr. 20, 2020).

Congress did, however, direct the Sentencing Commission to

promulgate general policy statements describing “what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

                                     4
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 5 of 15    PageID #: 384



specific examples.”      28 U.S.C. § 994(t).     Under § 3582(c)(1)(A)’s

third requirement, a court’s finding that extraordinary and

compelling reasons justify compassionate release must be

consistent with the Sentencing Commission’s policy statements.

18 U.S.C. § 3582(c)(1)(A).

            The Sentencing Commission has identified four

categories of extraordinary and compelling reasons.              According to

the Sentencing Commission, a defendant should be granted

compassionate release if (1) the defendant suffers from a

terminal illness and certain other conditions are met; (2) the

defendant suffers from a physical or mental condition that

“substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and

from which he or she is not expected to recover;” (3) certain

family circumstances justify compassionate release; or (4) “[a]s

determined by the Director of the Bureau of Prisons, there exists

in the defendant’s case an extraordinary and compelling reason

other than, or in combination with, [the first three categories

of reasons].”     U.S.S.G. § 1B1.13.     The Sentencing Commission has

also indicated that an inmate should not be released unless he or

she “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”          Id.

            The Sentencing Commission’s policy statements appear to

be in need of updating.      In 2018, Congress passed the First Step


                                     5
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 6 of 15    PageID #: 385



Act, which amended § 3582(c)(1)(A) to allow defendants to bring

motions seeking compassionate relief to the courts.              First Step

Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018).          Previously,

only the Bureau of Prisons could ask the courts for such relief.

The Sentencing Commission’s policy statements do not reflect the

courts’ expanded authority.       It appears that the Sentencing

Commission has not had the opportunity to revise the policy

statement in response to the First Step Act, because, since the

passage of the First Step Act, the Sentencing Commission has only

had two voting commissioners.       See, e.g., United States v.

Haynes, 2020 WL 1941478, at *12 n.20 (E.D.N.Y. Apr. 22, 2020).

The guidelines cannot be amended until two more voting

commissioners are appointed to constitute a quorum.              Id.

            Nor is it obvious that courts remain bound by what the

Sentencing Commission has so far announced, which is in

considerable tension with the First Step Act.          If read literally,

the existing policy statement would only permit courts to

determine whether an inmate fell into one of the three narrow

categories of extraordinary and compelling circumstances

identified by the Sentencing Commission.         The fourth, “catch-all”

provision only permits the Director of the Bureau of Prisons to

determine whether other extraordinary and compelling reasons

exist.   The policy statement would therefore severely limit the

authority conferred on the courts by the First Step Act.


                                     6
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 7 of 15   PageID #: 386



            Because of this tension, “courts are divided on whether

they may disregard the stated deference to the Director of the

Bureau of Prisons in determining what ‘other reasons’ would

qualify as extraordinary and compelling.”         Hirano v. United

States, 2020 WL 1861659, at *2 (D. Haw. Apr. 13, 2020).            There

appears to be a growing consensus that “U.S.S.G. § 1B1.13 as

currently written would not constrain [a court’s] ability to find

extraordinary and compelling reasons warranting a sentence

reduction[.]”     United States v. Vo., 2020 WL 2300101, at *2 (N.D.

Cal. May 7, 2020); see also, e.g., United States v. Etzel, 2020

WL 2096423, at *3 (D. Or. May 1, 2020) (“The Court is persuaded

by the reasoning of numerous other district courts and holds that

it is not constrained by the BOP Director’s determination of what

constitutes extraordinary and compelling reasons for a sentence

reduction.”).

            Those decisions are persuasive to this court.          Section

3582(c)(1)(A) states that a court’s finding of extraordinary and

compelling reasons must be consistent with the Sentencing

Commission’s guidance.      Before Congress enacted the First Step

Act, the Sentencing Commission determined that the BOP Director

had wide discretion in determining whether extraordinary and

compelling reasons existed.       That guidance is consistent with a

recognition that courts now can exercise the same discretion, as

long as the court finds that a defendant is not a danger to the


                                     7
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 8 of 15   PageID #: 387



safety of any other person or to the community.

               This court finds that extraordinary and compelling

reasons justify Kamaka’s release to home confinement here.

Kamaka’s offense of conviction did not involve violence.1            He has

served less than half of his prison term, but he is scheduled to

be released toward the end of this year.         There is evidence in

the record suggesting that, because of his hypertension, Kamaka

is more likely to suffer complications if he contracts COVID-19.

This court might not always find that a nonviolent individual in

his 40s suffering from hypertension should be released early

during a pandemic.       But in this case those factors do not stand

alone.       What the record shows is that USP Lompoc has so far not

demonstrated that it can protect its vulnerable inmates from

COVID-19.

               Kamaka is being held at USP Lompoc, which houses about

1707 individuals.       That total includes 106 individuals in a

satellite camp, and another 378 individuals in a different

satellite camp that Kamaka is housed in.         ECF No. 56, PageID #

368.       Nearby is the sister FCI Lompoc, where more than 900

inmates have tested positive for COVID-19.2         See


       1
        The nonviolent nature of Kamaka’s offense and the absence
of other criminal history in his record suggest that he will not
pose a danger to the safety of any other person or the community
if he his released but confined to his home.
       2
        According to the BOP’s website, 884 of those inmates have
“recovered” from COVID-19. https://www.bop.gov/coronavirus/.

                                     8
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 9 of 15   PageID #: 388



https://www.bop.gov/coronavirus/.         More than 150 inmates at USP

Lompoc have tested positive; according to the BOP, 53 of those

inmates have not yet recovered.          Id.   Moreover, it appears that

the BOP has not organized mass testing of the inmates at USP

Lompoc, so the true case count may be much higher.           Tyler Hayden,

Lompoc Prison Explodes with Active COVID-19 Cases, Santa Barbara

Independent, May 13, 2020, available at https://

www.independent.com/2020/05/13/lompoc-prison-explodes-with-active

-covid-19-cases/ (last visited May 28, 2020) (“Mass testing has

not yet been organized for the other half, United States

Penitentiary Lompoc (USP Lompoc).”); see also ECF No. 56, PageID

# 364.   Two USP Lompoc inmates have died of COVID-19.

https://www.bop.gov/coronavirus/.

            It is not clear how many of the 53 inmates at USP

Lompoc who have not yet recovered are located in the satellite

camps.   This court asked the attorneys in this matter to file

supplemental papers indicating how many of those inmates were at

the camps, but the attorneys reported that they were unable to

get a breakdown from the Bureau of Prisons.           ECF No. 55, PageID #

357; ECF No. 56, PageID # 363.       The absence of detail means that

possibly all or most of the infected individuals could be at the

camps.   That might flow from the camps’ communal dormitories that

make social distancing impossible.         Inmates reportedly live in

large rooms with multiple beds less than 6 feet apart.            They


                                     9
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 10 of 15   PageID #: 389



 share a few toilets and showers.           If an inmate is infected but

 has not been identified as such and isolated, other inmates

 almost certainly will come into contact with him.           Indeed,

 according to Kamaka, prison officials are not isolating

 individuals even after they show symptoms of having been infected

 with the coronavirus.     ECF No. 56, PageID # 364.        One sick inmate

 “[w]ent to medical on several occasions and was sent right back

 to the dorm” because prison officials claimed that “he wasn’t

 taking his meds properly.”      Id.    Kamaka also claims that prison

 guards are rotating between FCI Lompoc and the camp at USP

 Lompoc.   Id.   While the COVID-19 numbers posted at the Bureau of

 Prisons website indicate that FCI Lompoc has managed to reduce

 the number of inmates with active infections, FCI Lompoc had such

 a large number of infections earlier that it is not hard to

 imagine transmission from one Lompoc facility to another.

 Finally, in a letter submitted by Kamaka along with his reply

 brief, he indicated that although the prison staff have been

 given N95 masks, no masks are available for the inmates, who must

 fashion their own from available items like T-shirts.            ECF No.

 52-2, PageID # 353.

            The Government has provided no information about

 protective measures taken at USP Lompoc.           At most, in its

 opposition to Kamaka’s motion, the Government submitted a

 declaration that described the precautions BOP officials are


                                       10
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 11 of 15   PageID #: 390



 taking generally.     That declaration was signed by AnnElizabeth W.

 Card, an Associate Warden at FDC Honolulu.         ECF No. 51-1, PageID

 # 330.    Card may well speak for the BOP and may be communicating

 the national policy or overall actions taken by the BOP, but the

 absence of information specific to Lompoc is notable.            This court

 attempted to fill that void by asking the attorneys to supplement

 the record with information about USP Lompoc.         The response from

 the BOP was sparse.     In response to this court’s specific

 inquiry, it provided no information about whether prison staff

 rotated between the various Lompoc sections.         ECF No. 55, PageID

 # 357.

            Surely the BOP knows what, if anything, it is doing to

 protect inmates at USP Lompoc.       It knows whether guards rotate

 among the various parts of Lompoc.        It could probably figure out

 how many infected inmates came from the camps.          While this court

 recognizes that BOP staff may well be overwhelmed by the effects

 of the pandemic within its facilities, an inquiry from a judge in

 the context of a particular inmate is probably unusual enough

 that this court could fairly expect an actual response.            That

 that was not forthcoming is concerning and leaves open the

 possibility that not enough is being done at the camps at USP

 Lompoc.

            This court is not overlooking certain factors that

 counsel against releasing Kamaka.        For one thing, Kamaka is in



                                     11
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 12 of 15   PageID #: 391



 his 40s and has yet to serve even half of his prison term.            For

 another, Kamaka’s purported concern about his health might be at

 odds with his decision to decline a regular flu shot in February

 2020.   ECF No. 50, PageID # 317.        This court had asked Kamaka’s

 counsel to provide the reason for that declination.          The court

 thought that the declination might have stemmed from a bad

 reaction to a previous flu shot, or that Kamaka might have

 actually had a flu shot shortly before his prison term began.

 Those would have been reasonable reasons to decline a flu shot.

 Unfortunately, what the court got in response to its request was

 a statement that Kamaka had declined a flu shot, something the

 court knew from the documents and sought a reason for, not a

 repetition of what the documents stated.         In short, like the BOP,

 Kamaka has not provided all the information this court requested.

 Nevertheless, the court recognizes that, no matter the reason for

 the declination, declining a regular flu shot is declining a

 preventative measure for something far less deadly than the

 coronavirus, so the court does not consider the declination

 determinative here.     After considering what is in the record

 about conditions at USP Lompoc along with Kamaka’s medical

 condition, the nonviolent nature of his crime, and the absence of

 other criminal history, this court finds that, on the record

 before it, extraordinary and compelling reasons justify Kamaka’s

 release.



                                     12
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 13 of 15   PageID #: 392



 V.         CONCLUSION.

            Kamaka’s request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A) is granted.        Kamaka’s sentence is reduced

 to time served plus 15 days.       During that final 15-day period,

 the court recommends that Kamaka be quarantined to reduce the

 possibility that he might be infected and might transmit the

 virus, especially on the flight(s) to his home in Hawaii.            The

 quarantine should not be in a communal setting; if possible,

 Kamaka should be moved to an individual cell at USP Lompoc during

 the final 15 days.     The court seeks to avoid having him placed in

 a group of quarantined inmates because that could cause the

 quarantine “clock” to restart every time one of them tests

 positive for COVID-19, leading to an endless quarantine.

            Effective as soon as he arrives at his final

 destination and as a condition of his three-year period of

 supervised release, Kamaka shall be placed on home confinement

 through December 3, 2020.

            Kamaka shall abide by all of the standard, mandatory,

 and special conditions of supervised release previously imposed,

 as well as the following additional special conditions:

           8. You will be monitored by a virtual supervision
 application through December 3, 2020, and you must follow the
 rules and regulations of the location monitoring program,
 pursuant to the Participant's Agreement. You are restricted to
 your residence at all times except for employment; religious
 services; medical necessities; court appearances; or other
 activities specifically approved by the court. You must pay the
 costs of the program, as directed by the probation officer.


                                     13
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 14 of 15   PageID #: 393



           9. You must own a smartphone through December 3, 2020,
 and agree to maintain a data plan on the aforementioned device.
 You must download a virtual supervision application to this
 smartphone that will allow U.S. Probation to use the application
 for purposes of your supervision, including periodic access to
 location data, captured during supervision-related events. You
 understand that text conversations through use of this
 application will be retained for supervision purposes.

            Kamaka shall be released after the 15-day period from

 BOP custody to begin his term of supervised release, which shall

 include the above-defined home confinement.         As part of that home

 confinement, he shall remain in self-quarantine for a period of

 not less than 14 days after arrival at the place he will live

 following release.     Quite apart from the home confinement

 condition, this is required by the State of Hawaii for all

 individuals arriving from out-of-state on flights to Hawaii.

            Kamaka is ordered to report by telephone (808 541 1283)

 to the United States Probation Office, District of Hawaii, within

 72 hours of his release from BOP custody.

            It is so ordered.




                                     14
Case 1:18-cr-00085-SOM Document 57 Filed 05/29/20 Page 15 of 15    PageID #: 394



             DATED: Honolulu, Hawaii, May 29, 2020.



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 United States v. Kamaka, Cr. No. 18-00085 SOM; ORDER GRANTING DEFENDANT’S
 EMERGENCY MOTION FOR COMPASSIONATE RELEASE




                                      15
